Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6354678 to Oertley in view of US 2006016727 to Shields et al. (“Shields”).
Regarding claim 1, Oertley discloses a method, comprising: obtaining, by an electronic control module 160, a pressure measurement (col. 11, lines 40-44 as to a pressure sensor) associated with a tensioning cylinder 56 of a machine 10; 
determining, by the electronic control module, a pressure setting (e.g. setting indicative of substantially all slack removed; see col. 11, lines 42-43) associated with the tensioning cylinder; and 
causing, by the electronic control module, a relief valve 58 and a lubricant pump 68 (e.g. see col. 19, lines 61-62) to enable lubricant, from a lubricant reservoir 72 of the machine, to be added to the tensioning cylinder based on the pressure measurement and the pressure setting (e.g. such as occurs to extend piston 48 to remove the slack within the track via fluid entering into 54 via port 138 via 58 which receives fluid via 68), or causing, by the electronic control module, the relief valve and the lubricant pump to enable lubricant in the tensioning cylinder to be extracted from the tensioning cylinder based on the pressure measurement and the pressure setting. The operating fluid of Oertley is a hydraulic fluid so the use of “grease” is not explicitly set forth in Oertley. Shields sets forth the use of grease to tension a track assembly (e.g. see [0013]. It would have been obvious to one of ordinary skill in the art to incorporate grease as the fluid with the motivation of simple substation of liquids, grease for hydraulic 

Regarding claim 2, Oertley in view of Shields discloses the method of claim 1 wherein the pressure setting is associated with a user input received, by the electronic control module, via a user interface of the machine (i.e. in the case of establishing a “zero position” as set forth in col. 11, lines 51-57).

Regarding claim 3, Oertley in view of Shields discloses the method of claim 1, further comprising: determining a difference between the pressure measurement and the pressure setting; and causing the relief valve and the lubricant pump to enable a first amount of lubricant to be added to the tensioning cylinder, wherein the first amount of lubricant corresponds to the difference between the pressure measurement and the pressure setting when the pressure measurement is less than the pressure setting, or causing the relief valve and the lubricant pump to enable a second amount of lubricant to be extracted from the tensioning cylinder, wherein the second amount of lubricant corresponds to the difference between the pressure measurement the pressure setting when the pressure measurement is greater than the pressure setting (i.e as the case is when establishing a “zero position” as set forth in col. 11, lines 51-57). As noted, Oertley does not disclose grease as the fluid but Shields does as set forth in claim 1 with the same motivation provided therein. 

Regarding claim 4, Oertley in view of Shields discloses the method of claim 1, wherein the pressure setting is based on at least one of: an operating life of the machine; an operating life of the tensioning cylinder; a location of the machine; operating conditions of the machine; or an environmental characteristic determined from one or more sensors of the machine (i.e. namely, operating conditions to the extent of establishing a “zero position” as set forth in col. 11, lines 51-57).

Regarding claim 5, Oertley in view of Shields discloses the method of claim 1, wherein the pressure measurement is obtained according to a time schedule (i.e. the impromptu time it takes to measure the pressure via the sensor disclosed in col. 11, lines 40-44).

Regarding claim 6, Oertley in view of Shields discloses the method of claim 1, wherein the tensioning cylinder is configured to provide track tension for a track of the machine, wherein an amount of the track tension corresponds to a pressure within the tensioning cylinder (see col. 11, lines 40-44).

Regarding claim 7, Oertley in view of Shields discloses the method of claim 1, wherein the grease extracted from the tensioning cylinder is fed back to the lubricant reservoir via the lubricant relief valve (col. 11, lines 60-63).

Regarding claim 8, Oertley discloses a device as set forth above for claim 1 further including a memory 164 and one or more processors (160,162) coupled to the memory (Fig. 6) (see col. 9, lines 42-44);  to: determine a track tension setting and control a relief valve 58 (e.g. col. 9, lines 30-37) to adjust a pressure of a tensioning cylinder 56 based on the tension setting wherein the pressure of the cylinder is adjusted by setting a relief pressure of the relief valve that controls a flow of grease between a reservoir 72 and the cylinder (see the “zeroing routing” condition described in col. 11, namely lines 15-17 with check valve upon reaching a predetermined level enabling the flow of lubricant to the cylinder). The operating fluid of Oertley is a hydraulic fluid so the use of “grease” is not explicitly set forth in Oertley. Shields sets forth the use of grease to tension a track assembly (e.g. see [0013]. It would have been obvious to one of ordinary skill in the art to incorporate grease as the fluid with the motivation of simple substation of liquids, grease for hydraulic fluid, yielding the predictable purpose of providing a fluid that when pressurized facilitates the tensioning of a track assembly.

Regarding claim 9, Oertley in view of Shields discloses the device of claim 8, wherein the one or more processors are further to: determine the pressure of the tensioning cylinder based on the track tension setting using a mapping of possible track tension settings to corresponding pressures of the tensioning cylinder (see col. 5, lines 53-56 setting forth fluid pressure corresponding with valves within 58 and col. 9, lines 31-39 corresponding the processor to the valves).

Regarding claim 10, Oertley in view of Shields discloses the device of claim 9, wherein the mapping is generated based on historical data associated with usage of the machine, wherein the historical data indicates the corresponding pressures of the tensioning cylinder for particular time periods of use of the machine (e.g. see col. 9, lines 42-45 and “zeroing” routine in col. 10, lines 65-66).

Regarding claim 11, Oertley in view of Shields discloses the device of claim 8, wherein the one or more processors are further to: determine a pressure measurement associated with the tensioning cylinder; compare the pressure measurement and a pressure setting corresponding to the track tension setting; and adjust a pressure release setting of the relief valve based on the pressure measurement and the pressure setting having a threshold difference (col. 11, lines 40-44 regarding a pressure sensor and for example, col. 11, lines 51-56).

Regarding claim 12, Oertley in view of Shields discloses the device of claim 8, wherein the one or more processors, when determining the track tension setting, are to: determine one or more environmental characteristics associated with the machine (e.g. position of the front frame member); and determine the track tension setting based on the one or more environmental characteristics (e.g. col. 12, lines 42-54).

Regarding claim 13, Oertley in view of Shields discloses the device of claim 8, wherein the track tension setting is received via a user interface of the machine (e.g. see Fig. 15 with 466 / 246).

Regarding claim 14, Oertley in view of Shields discloses the device of claim 8, wherein the one or more processors are to: control the relief valve to adjust the pressure of the tensioning cylinder when the pressure of the tensioning cylinder does not satisfy a threshold pressure that corresponds to the track tension setting (e.g. see col. 5, lines 53-56; col. 9, lines 31-39).

Regarding claim 15, Oertley discloses a system comprising: a tensioning cylinder 56; a relief valve 58; a lubricant reservoir 72 configured to hold lubricant, wherein the lubricant is used to adjust a pressure within the tensioning cylinder based on a setting of the relief valve (such as in the zerioing routing described for claim 1); a lubricant pump 68 (e.g. see col. 19, lines 61-62) configured to transfer the lubricant between the lubricant reservoir and the tensioning cylinder (as evident from Fig. 4, 5); a pressure sensor (col. 11, lines 40-44); and an electronic control module 160 to: receive, from the pressure sensor, a pressure measurement associated with the tensioning cylinder; determine a pressure setting associated with the tensioning cylinder; and adjust the setting of the relief valve based on the pressure measurement and the pressure setting (as the case is for a “zeroing routine” discussed above in claim 1; see generally col. 11). The operating fluid of Oertley is a hydraulic fluid so the use of “grease” is not explicitly set forth in Oertley. Shields sets forth the use of grease to tension a track assembly (e.g. see [0013]. It would have been obvious to one of ordinary skill in the art to incorporate grease as the fluid with the motivation of simple substation of liquids, grease for hydraulic fluid, yielding the predictable purpose of providing a fluid that when pressurized facilitates the tensioning of a track assembly.

Regarding claim 16, Oertley in view of Shields discloses the system of claim 15, wherein the system further comprises: a user interface, wherein the pressure setting is determined based on a track tension setting received via the user interface (col. 27, lines 29-32 linking the mode sensor and track tension wherein the mode sensor includes user interfaces such as a control lever assembly 466 as shown in Fig. 15).

Regarding claim 17, Oertley in view of Shields discloses the system of claim 15, wherein the electronic control module is further to: determine one or more characteristics associated with the system; and determine the pressure setting based on the one or more characteristics, wherein the one or more characteristics include at least one of: a temperature of an environment of the system; a barometric pressure of the environment of the system; a location of the system; or an operating life of the system (namely, an operating life as broad as this terminology is as set forth in col. 12, lines 60-65).

Regarding claim 18, Oertley in view of Shields discloses the system of claim 15, wherein the electronic control module is further configured to: determine the pressure setting based on a machine learning model that is trained based on historical data associated with the system and one or more characteristics of the system (col. 25, lines 8-20).

Regarding claim 19, Oertley in view of Shields discloses the system of claim 15, wherein lubricant released from the relief valve is returned to the lubricant reservoir (col. 13, lines 15-19; also see col. 5, lines 56-59) (grease is the lubricant for the same reasons set forth in claim 15).

Regarding claim 20, Oertley in view of Shields discloses the system of claim 15, wherein the system further comprises: an idler mechanically coupled with the tensioning cylinder, wherein the tensioning cylinder is configured to adjust a tension of a track that is mechanically coupled with the idler (as evident from Fig. 2).

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. As indicated on the interview, Examiner recommended claiming structure, not merely a type of liquid to overcome the prior art (e.g. see Interview Summary from the 7/27/21 interview). Examiner called applicant’s representative on 10/22/21 and left a voicemail indicating that such minor amendment would not overcome the prior art. The remarks recite a substantial portion of claim 1 and assert that Oertley does not disclose such. Examiner agrees but only to the extent that Oertley does not specifically disclose “grease” as the type of fluid used in the system of Oertley. Therefore, Shields is relied upon. 
In summary, among other things, Oertley provides a system through the interaction of valve 58, controller 160, cylinder 56 and piston 48 provide for a zeroing function of the track assembly. The zeroing function is the removal of substantially all slack from the track upon the operator desiring such. Specifically, valve 142 opens allowing the working fluid to a chamber 112 where this working fluid is compressed by piston 96 due to valve 90 providing fluid to the other side of the piston. Upon reaching a certain pressure this working fluid via 138/140 fills chamber 54 to actuate the piston which then stretches or tensions the track to a certain condition (i.e. substantially all slack removed). The detection of the removal of the slack may be determined by the operator or by a pressure sensor or by a position sensor (col. 11, lines 36-50). The support for this function is in col. 11, lines 1-50. Examiner courteously provides this summary to help advance prosecution to better assist applicant to overcome the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617